DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 11/23/2021, with respect to the amended  have been fully considered.  The amendment has been entered.

Applicant’s arguments, see page 7, filed 11/23/2021, with respect to claim rejections under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejections of claims 1-13 under 35 U.S.C. 101 has been withdrawn. 

Applicant’s arguments, see pages 7-8, filed 11/23/2021, with respect to rejections 1-13 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-13 has been withdrawn. 

Allowable Subject Matter
Claims 1-13 allowed.

The following is an examiner’s statement of reasons for allowance: 
Claim 1 (Currently Amended) recites: A data processing device comprising: 
processing circuitry to receive inputting of waveform data and to store segment extraction condition including a change point of a state of a device, parameter information about the waveform data, and transition information of the device; 
to receive a time-series data; 
to extract a segment from the received time-series data in accordance with the stored segment extraction condition; 
to calculate similarity between time-series data of the device and the waveform data; 
to set the state of the device on a basis of the transition information of the device; 
to detect the change point from the time-series data of the device on a basis of the similarity and the state of the device, and to set a start time of a segment which is a subsequence of the time-series data and an end time of the segment;
to output, as segment information, the state of the device, the start time of the segment, and the end time of the segment; and 
to determine an anomaly or deterioration of the device based on the segment information. 

Ohtani et al. (US 20150100534 Al), hereinafter "Ohtani", is still considered by the Examiner to be the closest prior art of record.
Regarding Claim 1, Ohtani teaches A data processing device comprising: 
processing circuitry (Ohtani [0036] As illustrated in FIG. 1, the state diagnosing apparatus according to this embodiment includes an offline processing module 10 for obtaining a reference waveform, and an online processing module 20 for calculating a waveform similarity by online.) to receive inputting of waveform data (Ohtani [0038] The waveform obtaining module 21 obtains, by online, target waveforms which are current response waveforms during a non-stationary operation such ; 
to receive a time-series data (Ohtani [0012] obtaining, as a target waveform, a waveform representing values of time-series data, the time axis of which is configured to set a start time of an operation of the diagnosis target or a changing time of an operation of the diagnosis target as an origin;); 
to calculate similarity between time-series data of the device and the waveform data (Ohtani [0038] The similarity calculation module 23 calculates the similarity between the target waveform obtained by the waveform obtaining module 21 and a reference waveform given from the reference waveform storage module 13 by comparing the target waveform, on which the preprocessing is performed by the preprocessing execution module 22, with the reference waveform.); 
to set the state of the device on a basis of the transition information of the device (Ohtani 
[0038] The state determination module 24 determines a state of each of the various facilities and systems, which is represented by the target waveform, based on the similarity calculated by the similarity calculation module 23.); 
to detect the change point from the time-series data of the device on a basis of the similarity and the state of the device (Ohtani [0038] The state determination module 24 determines a state of each of the various facilities and systems, which is represented by the target waveform, based on the similarity calculated by the similarity calculation module 23.), and to set a start time of a segment which is a subsequence of the time-series data and an end time of the segment (Ohtani [0068] According to the invention, the time of starting an engine or the time of accelerating an engine can be cited as an example of the "start time of an operation of a diagnosis target or the changing time of an operation of the diagnosis target"; note that changing states inherently ends the previous state);
to output, as segment information, the state of the device, the start time of the segment, and the end time of the segment; and 
to determine an anomaly or deterioration of the device based on the segment information.
Ohtani does not explicitly teach to store segment extraction condition including a change point of a state of a device, parameter information about the waveform data, and transition information of the device;
to extract a segment from the received time-series data in accordance with the stored segment extraction condition;
to output, as segment information, the state of the device, the start time of the segment, and the end time of the segment; and 
to determine an anomaly or deterioration of the device based on the segment information.
However, the processor of Ohtani, specifically the state determination module 24 determines the state of the device based on the extracted portion of the target waveform (see Ohtani [0051]), and that the result must be published somewhere for use once processing has been terminated. Therefore the Examiner takes official notice that outputting the resultant determined state of the device is conventional in the art of signal processing (see GB 2553514 A p. 7, line 27 and WO 2013051101 Al [0021]). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, would modify Ohtani to explicitly teach outputting the results of the state determination module 24, to at least make the result more readily available to a user.
Ohtani, as best understood by the Examiner, when considered alone and in combination with the other prior art of record, does not teach or fairly suggest:
to store segment extraction condition including a change point of a state of a device, parameter information about the waveform data, and transition information of the device,

to extract a segment from the received time-series data in accordance with the stored segment extraction condition,
taken in combination with the other limitations of  claim 1.

Claim 13 is analogous to claim 1, and is therefore allowed for similar reasoning.
Claims 2-12 are allowed by virtue of their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        12/16/2021

/DANIEL R MILLER/Primary Examiner, Art Unit 2863